IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-51179
                        Conference Calendar



JAMES HENRY BANKHEAD, also known as
H. Bankhead, also known as James X,

                                            Plaintiff-Appellant,

versus

JAMES HEYENS, Nurse,

                                            Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-97-CV-690
                       - - - - - - - - - -

                          August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     James Henry Bankhead, Texas prisoner # 347694, has filed a

motion for leave to proceed in forma pauperis (“IFP”) on appeal,

following the dismissal of his complaint as frivolous pursuant to

28 U.S.C. § 1915(e)(2)(B)(i).   By moving for IFP status, Bankhead

is challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal presents no

nonfrivolous issues and is not taken in good faith.      See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-51179
                                -2-

     Bankhead argues that the district court erred in holding

that James Heyens was not deliberately indifferent to his serious

medical needs in violation of his Eighth Amendment rights.

Bankhead’s medical records indicate that he received adequate

medical care for his stomach problems.    Bankhead’s disagreement

with his medical treatment does not establish a constitutional

violation.   See Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).   Bankhead has not shown that he will raise a nonfrivolous

issue on appeal.   Accordingly, we uphold the district court’s

order certifying that the appeal presents no nonfrivolous issue.

Bankhead’s request for IFP status is DENIED, and his appeal is

DISMISSED as frivolous.   See Baugh, 117 F.3d at 202 & n.24; 5TH

CIR. R. 42.2.

     The district court’s dismissal of Bankhead’s § 1983 action

as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), and the dismissal of this appeal as frivolous also

counts as a strike for purposes of § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    Bankhead already

had one strike against him for purposes of § 1915(g) in Bankhead

v. Turnbow, No. 7:97-CV-160 (N.D. Tex. July 11, 1997), which was

affirmed by this court in Bankhead v. Turnbow, No. 97-10886 (5th

Cir. Dec. 10, 1997).   Bankhead has now accumulated three strikes.

He may not proceed IFP in any civil action or appeal filed while

he is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR

IMPOSED.